               Case 18-11736-BLS             Doc 674-4         Filed 04/03/19        Page 1 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 In re:                                                     Chapter 7

 HERITAGE HOME GROUP, LLC, et al.,1                         Case No. 18-11736 (KG)

                             Debtors.                       (Jointly Administered)


                                      CERTIFICATE OF SERVICE

                 I, Peter J. Keane, hereby certify that on the 3rd day of April, 2019, I caused a copy

of the document listed below to be served on the individuals on the attached service list in the

manner indicated:

Notice of Application;

Application of Alfred T. Giuliano, Chapter 7 Trustee, Pursuant to Bankruptcy Code Sections
327(a) and 328(a) and Bankruptcy Rules 2014(a) and 2016 and Local Rule 2014-1 for
Authority to Employ and Retain Pachulski Stang Ziehl & Jones LLP as Counsel to Chapter 7
Trustee, Nunc Pro Tunc to March 15, 2019; Exhibit A; Proposed Order.




                                                     /s/ Peter J. Keane
                                                     Peter J. Keane (DE Bar. No. 5503)




1
  The Debtors in these cases, along with the last four digits of each Debtor’s tax identification number, as
applicable, are: Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc.
(7206); HHG Real Property LLC (3221); and HHG Global Designs LLC (1150). The Debtors’ corporate
headquarters is located at 1925 Eastchester Drive, High Point, North Carolina 27265.



DOCS_DE:223326.2 31270/001
               Case 18-11736-BLS      Doc 674-4   Filed 04/03/19    Page 2 of 9




Heritage Home Group 2002 FCM Service
List                                              HAND DELIVERY
Case No. 18-11736 (KG)                            (Counsel to United Furniture Industries,
Document No. 220749                               Inc.)
25 – Hand Delivery                                David W. Carickhoff, Esquire
45 – First Class Mail                             S. Alexander Faris, Esquire
01 – Foreign First Class                          Archer & Greiner, P.C.
                                                  300 Delaware Avenue, Suite 1100
                                                  Wilmington, DE 19801
(Counsel for Alfred T. Giuliano, as Chapter
7 Trustee)                                        HAND DELIVERY
Bradford J. Sandler, Esq.                         (Attorneys for Federal Realty Investment
Colin R. Robinson, Esq.                           Trust and PS Court Associates, L.P. and
Peter J. Keane, Esq.                              Acadia Realty Limited Partnership)
Pachulski Stang Ziehl & Jones LLP                 Leslie Heilman, Esquire
919 N. Market Street, 17th Floor                  Laurel D. Roglen, Esquire
PO Box 8705                                       Chantelle McClamb, Esquire
Wilmington, DE 19899-8705                         Ballard Spahr LLP
                                                  919 Market Street, 11th Floor
HAND DELIVERY                                     Wilmington, DE 19801
Linda Richenderfer, Esquire
Office of the United States Trustee               HAND DELIVERY
Delaware                                          (Counsel to FBI Wind Down, Inc.
844 King Street, Suite 2207                       Liquidating Trust)
Lockbox 35                                        David M. Klauder, Esquire
Wilmington, DE 19801                              Bielli & Klauder, LLC
                                                  1204 N. King Street
HAND DELIVERY                                     Wilmington, DE 19801
Kathy Jennings, Esquire
Delaware Attorney General                         HAND DELIVERY
Carvel State Office Building                      (Counsel to the Pre-Petition Agent, DIP
820 N French Street                               Agent, and PNC Bank, National
Wilmington, DE 19801                              Association)
                                                  Regina Stango Kelbon, Esquire
HAND DELIVERY                                     Stanley B. Tarr, Esquire
Delaware Dept of Justice                          Blank Rome LLP
Attn Bankruptcy Dept                              1201 N. Market Street, Suite 800
820 N. French Street, 6th Floor                   Wilmington, DE 19801
Wilmington, DE 19801
                                                  HAND DELIVERY
HAND DELIVERY                                     (Counsel for for HHG IPCo., LLC)
David C. Weiss, Esquire                           Gilbert R. Saydah Jr., Esquire
US Attorney for Delaware                          CKR Law LLP
1313 N. Market Street, Suite 400                  1000 N. West Street, Suite 1200
PO Box 2046                                       Wilmington, DE 19801
Wilmington, DE 19899-2046



DOCS_DE:220749.1 31270/001
               Case 18-11736-BLS     Doc 674-4   Filed 04/03/19    Page 3 of 9




HAND DELIVERY                                    HAND DELIVERY
(Attorney for CPT Creekside Town Center,         (Attorneys for HHP Raleigh LLC)
LLC)                                             Susan E. Kaufman, Esquire
Karen M. Grivner, Esquire                        Law Office of Susan E. Kaufman, LLC
Clark Hill PLC                                   919 N. Market Street, Suite 460
824 N. Market Street, Suite 710                  Wilmington, DE 19801
Wilmington, DE 19801
                                                 HAND DELIVERY
HAND DELIVERY                                    (Counsel to Lightning Transportation, Inc.,
(Counsel to RPAI Oak Brook Promenade I,          Big Twig Enterprises, Inc. d/b/a Timber
LLC (Landlord))                                  Wolf Forest Products, and Diversitex, Inc.
Karen C. Bifferato, Esquire                      d/b/a Timber Wolf Forest Products)
Kelly M. Conlan, Esquire                         Andrew L. Cole, Esquire
Connolly Gallagher LLP                           LeClairRyan
1201 N. Market Street, 20th Floor                800 N. King Street, Suite 303
Wilmington, DE 19801                             Wilmington, DE 19801

HAND DELIVERY                                    HAND DELIVERY
(Counsel to the Pre-Petition Term Agent and      (Counsel to Westchester Fire Insurance
KPS)                                             Company)
Mark E. Felger, Esquire                          Gary D. Bressler, Esquire
Cozen O'Connor                                   McElroy, Deutsch, Mulvaney & Carpenter,
1201 N. Market Street, Suite 1001                LLP
Wilmington, DE 19801                             300 Delaware Avenue, Suite 770
                                                 Wilmington, DE 19801
HAND DELIVERY
(Counsel to Piedmont Packaging, Inc.)            HAND DELIVERY
Amy D. Brown, Esquire                            (Attorney for KIR Maple Grove, L.P. and
Gellert Scali Busenkell & Brown, LLC             Swann Investments, LLP)
1201 N. Orange Street, Suite 300                 Rachel B. Mersky, Esquire
Wilmington, DE 19801                             Monzack Mersky McLaughlin and Browder,
                                                 P.A.
HAND DELIVERY                                    1201 N. Orange Street, Suite 400
(Counsel to Hickory Springs Manufacturing        Wilmington, DE 19801
Company, HS Manufacturing, LLC, HS
Foam Fabricators, LLC, and Thomasville-          HAND DELIVERY
Dexel, Inc.)                                     (Attorneys for Synchrony Bank)
Michael Busenkell, Esquire                       Carl N. Kunz, III, Esquire
Gellert Scali Busenkell & Brown, LLC             Morris James LLP
1201 N. Orange Street, Suite 300                 500 Delaware Avenue, Suite 1500
Wilmington, DE 19801                             PO Box 2306
                                                 Wilmington, DE 19899-2306




DOCS_DE:220749.1 31270/001
               Case 18-11736-BLS      Doc 674-4   Filed 04/03/19    Page 4 of 9




HAND DELIVERY                                     HAND DELIVERY
(Counsel for Hickory Chair LLC)                   (Counsel to the Debtors and Debtors in
Derek C. Abbott, Esquire                          Possession)
Morris, Nichols, Arsht & Tunnell LLP              Pauline K. Morgan, Esquire
1201 N. Market Street, 16th Floor                 Kenneth J. Enos, Esquire
PO Box 1347                                       Jaime L. Chapman, Esquire
Wilmington, DE 19899-1347                         Ashley E. Jacobs, Esquire
                                                  Shane M. Reil, Esquire
HAND DELIVERY                                     Young Conaway Stargatt & Taylor, LLP
(Counsel to Leggett & Platt, Incorporated,        Rodney Square
L&P, Financial Services Co., Hanes                1000 North King Street
Industries, Hanes Converting Company, and         Wilmington, DE 19801
Hanes Companies, Inc.)
Shanti M. Katona, Esquire                         FIRST CLASS MAIL
Polsinelli PC                                     Delaware Secretary of State
222 Delaware Ave., Suite 1101                     Franchise Tax
Wilmington, DE 19801                              401 Federal Street
                                                  PO Box 898
HAND DELIVERY                                     Dover, DE 19903
(Attorneys for Innovative Delivery Systems,
Inc.)                                             FIRST CLASS MAIL
Elihu E. Allinson, III, Esquire                   Delaware State Treasury
Sullivan Hazeltine Allison LLC                    820 Silver Lake Blvd., Suite 100
901 N. Market Street, Suite 1300                  Dover, DE 19904
Wilmington, DE 19801
                                                  FIRST CLASS MAIL
HAND DELIVERY                                     Centralized Insolvency Operation
(Attorneys for Hickory Furniture Mart, Inc.       Internal Revenue Service
and Marvin J. Perry, Inc.)                        31 Hopkins Plaza, Room 1150
William A. Hazeltine, Esquire                     Baltimore, MD 21201
Sullivan Hazeltine Allison LLC
901 N. Market Street, Suite 1300                  FIRST CLASS MAIL
Wilmington, DE 19801                              Centralized Insolvency Operation
                                                  Internal Revenue Service
HAND DELIVERY                                     PO Box 7346
(Counsel for the Official Committee of            2970 Market St (19104)
Unsecured Creditors)                              Philadelphia, PA 19101-7346
Christopher M. Samis, Esquire
L. Katherine Good, Esquire                        FIRST CLASS MAIL
Aaron H. Stulman, Esquire                         G Jeffrey Boujoukos Regional Director
Whiteford, Taylor & Preston LLC                   Securities & Exchange Commission
The Renaissance Centre                            1617 JFK Boulevard, Suite 520
405 North King Street, Suite 500                  Philadelphia, PA 19103
Wilmington, DE 19801




DOCS_DE:220749.1 31270/001
               Case 18-11736-BLS        Doc 674-4   Filed 04/03/19    Page 5 of 9




FIRST CLASS MAIL                                    FIRST CLASS MAIL
Secretary of the Treasury                           (Attorneys for Federal Realty Investment
Securities & Exchange Commission                    Trust and PS Court Associates, L.P.)
100 F Street NE                                     Attn: David L. Pollack, Esquire
Washington, DC 20549                                Ballard Spahr LLP
                                                    51st Floor - Mellon Bank Center
FIRST CLASS MAIL                                    1735 Market Street
Andrew Calamari Regional Director                   Philadelphia, PA 19103
Securities & Exchange Commission NY
Office                                              FIRST CLASS MAIL
Brookfield Place                                    (Counsel for Acadia Realty Limited
200 Vesey Street, Suite 400                         Partnership)
New York, NY 10281-1022                             Dustin P. Branch, Esquire
                                                    Ballard Spahr LLP
FIRST CLASS MAIL                                    2029 Century Park East, Suite 800
(Debtors)                                           Los Angeles, CA 90067
Mr. Robert D. Albergotti, Chief
Restructuring Officer                               FIRST CLASS MAIL
Heritage Home Group LLC, et al.                     (Counsel to PNC Bank, National
1925 Eastchester Drive                              Association)
High Point, NC 27265                                Michael C. Graziano, Esquire
                                                    Christopher A. Manion, Esquire
FIRST CLASS MAIL                                    Blank Rome LLP
(Attorneys for United Furniture Industries,         One Logan Square
Inc.)                                               130 N. 18th Street
Jerrold S. Kulback, Esquire                         Philadelphia, PA 19103-6998
Archer & Greiner, P.C.
Three Logan Square                                  FIRST CLASS MAIL
1717 Arch Street, Suite 3500                        (Attorneys for SAP America, Inc.)
Philadelphia, PA 19103                              Donald K. Ludman, Esquire
                                                    Brown & Connery, LLP
FIRST CLASS MAIL                                    6 N. Broad Street, Suite 100
(Counsel for the Texas Comptroller of               Woodbury, NJ 08096
Public Accounts)
Courtney J. Hull, Assistant Attorney                FIRST CLASS MAIL
General                                             (Attorneys for Oracle America, Inc.)
Attorney General's Office                           Shawn M. Christianson, Esquire
c/o Sherri K. Simpson, Paralegal                    Buchalter, A Professional Corporation
Bankruptcy & Collections Division                   55 Second Street, 17th Floor
P.O. Box 12548                                      San Francisco, CA 94105-3493
Austin, TX 78711-2548




DOCS_DE:220749.1 31270/001
               Case 18-11736-BLS       Doc 674-4   Filed 04/03/19    Page 6 of 9




FIRST CLASS MAIL                                   FIRST CLASS MAIL
(Attorneys for Yash Technologies Private           (Attorneys for Synchrony Bank)
Limited)                                           Ragan L. Powers, Esquire
James S. Zmuda, Esquire                            Hugh R. McCullough, Esquire
Califf & Harper, P.C.                              Davis Wright Tremaine LLP
506 15th Street, Suite 600                         920 5th Ave Ste 3300
Moline, IL 61265                                   Seattle, WA 98104‐1610

FIRST CLASS MAIL                                   FIRST CLASS MAIL
(Counsel to Thomasville-Dexel, Inc.)               (Counsel for the Official Committee of
Britton C. Lewis, Esquire                          Unsecured Creditors)
Carruthers & Roth, P.A.                            Erika L. Morabito, Esquire
235 N. Edgeworth Street                            Brittany J. Nelson, Esquire
PO Box 540                                         Foley & Lardner LLP
Greensboro, NC 27401                               Washington Harbour
                                                   3000 K Street, NW, Suite 600
FIRST CLASS MAIL                                   Washington, DC 20007-5109
(Attorneys for Campbell & Co.)
Richard J. McCord, Esquire                         FIRST CLASS MAIL
Robert D. Nosek, Esquire                           (Counsel for the Official Committee of
Certilman Balin Adler & Hyman, LLP                 Unsecured Creditors)
90 Merrick Avenue, 9th Floor                       Richard J. Bernard, Esquire
East Meadow, NY 11554                              Leah M. Eisenberg, Esquire
                                                   Foley & Lardner LLP
FIRST CLASS MAIL                                   90 Park Avenue
(Attorney for CPT Creekside Town Center,           New York, NY 10016-1314
LLC)
David M. Blau, Esquire                             FIRST CLASS MAIL
Clark Hill PLC                                     (Counsel for International Market Centers,
151 S. Old Woodward Avenue, Suite 200              LP)
Birmingham, MI 48009                               Ronald E. Gold, Esquire
                                                   A.J. Webb, Esquire
FIRST CLASS MAIL                                   Frost Brown Todd LLC
(Counsel for for HHG IPCo., LLC)                   3300 Great American Tower
Jay R. Indyke, Esquire                             301 E. Fourth Street
Michael Klein, Esquire                             Cincinnati, OH 45202
Cooley LLP
The Grace Building                                 FIRST CLASS MAIL
1114 Avenue of the Americas, 46th Floor            (Counsel to Grapevine-Colleyville ISD)
New York, NY 10036-7798                            c/o Eboney Cobb
                                                   Perdue, Brandon, Fielder, Collins & Mott,
                                                   L.L.P.
                                                   500 E. Border Street, Suite 640
                                                   Arlington, TX 76010




DOCS_DE:220749.1 31270/001
               Case 18-11736-BLS        Doc 674-4   Filed 04/03/19    Page 7 of 9




FIRST CLASS MAIL                                    FIRST CLASS MAIL
(Counsel to Harris House Furniture                  (Counsel to Westchester Fire Insurance
Industries Inc.)                                    Company)
R. Tony Hill, Esquire                               Michael Morano, Esquire
Richard D. Hovis, Esquire                           McElroy, Deutsch, Mulvaney & Carpenter,
Hill & Hovis, P.L.L.C                               LLP
500 East Green Drive, Suite 200                     1300 Mount Kemble Ave.
PO Box 2603                                         Morristown, NJ 07960
High Point, NC 27261
                                                    FIRST CLASS MAIL
FIRST CLASS MAIL                                    (Counsel for Hickory Chair LLC)
(Attorneys for Miller Hill Lenoir, LLC)             Scott P. Vaughn, Esquire
Amy Hunt, Esquire                                   McGuirewoods LLP
Horack, Talley, Pharr & Lowndes                     201 N. Tryon Street
301 S. College Street, Suite 2600                   Suite 3000
Charlotte, NC 28202-6038                            Charlotte, NC 28202-2146

FIRST CLASS MAIL                                    FIRST CLASS MAIL
(Attorneys for Regency Centers, L.P.)               (Counsel for Sun Life Assurance Company
Robert L. LeHane, Esquire                           of Canada)
Jennifer D. Raviele, Esquire                        Paul W. Carey, Esquire
Kelley Drye & Warren LLP                            Mirick, O’Connell, DeMallie & Lougee,
101 Park Avenue                                     LLP
New York, NY 10178                                  100 Front Street
                                                    Worcester, MA 01608
FIRST CLASS MAIL
(Counsel to Tarrant County and Dallas               FIRST CLASS MAIL
County)                                             (Attorney for the Missouri Department of
Elizabeth Weller, Esquire                           Revenue)
Linebarger Goggan Blair & Sampson, LLP              Steven A. Ginther, Esquire
2777 N. Stemmons Freeway, Suite 1000                Missouri Department of Revenue
Dallas, TX 75207                                    Bankruptcy Unit
                                                    PO Box 475
FIRST CLASS MAIL                                    Jefferson City, MO 65105-0475
(Counsel to Harris County)
John P. Dillman, Esquire                            FIRST CLASS MAIL
Linebarger Goggan Blair & Sampson, LLP              (Counsel for Deer Creek Lot 4 07 A, LLC)
PO Box 3064                                         Timothy M. Swanson, Esquire
Houston, TX 77253-3064                              Moye White LLP
                                                    1400 16th Street, Suite 600
                                                    Denver, CO 80202




DOCS_DE:220749.1 31270/001
               Case 18-11736-BLS      Doc 674-4   Filed 04/03/19    Page 8 of 9




FIRST CLASS MAIL                                  FIRST CLASS MAIL
(Counsel to Piedmont Packaging, Inc.)             (Attorneys for EEB Kirk, LLC)
Terri L. Gardner, Esquire                         Howard S. Smotkin, Esquire
Nelson Mullins Riley & Scarborough LLP            Stone, Leyton & Gershman, a Professional
Glen Lake One                                     Corporation
4140 Parklake Avenue, Suite 200                   7733 Forsyth Boulevard, Suite 500
Raleigh, NC 27612                                 St. Louis, MO 63105

FIRST CLASS MAIL                                  FIRST CLASS MAIL
(Counsel to the Pre-Petition Term Agent and       (Counsel for Swan Investments, LLLP)
KPS)                                              Victor W. Newmark, Esquire
Jeffrey D. Saferstein, Esquire                    Wiles & Wiles, LLP
Jacob A. Adlerstein, Esquire                      800 Kennesaw Avenue, Suite 400
Sarah Harnett, Esquire                            Marietta, GA 30060-7946
Paul, Weiss, Rifkind, Wharton & Garrison
LLP                                               FIRST CLASS MAIL
1285 Avenue of the Americas                       (Interested Party)
New York, NY 10019                                Attn: T Feil
                                                  BMC Group VDR, LLC
FIRST CLASS MAIL                                  3732 W. 120th Street
(Counsel to Leggett & Platt, Incorporated,        Hawthorne, CA 90250
L&P, Financial Services Co., Hanes
Industries, Hanes Converting Company, and         FIRST CLASS MAIL
Hanes Companies, Inc.)                            (Authorized Agent Office of Unemployment
Nicholas A. Griebel, Esquire                      Compensation Tax Services (UCTS),
Polsinelli PC                                     Department of Labor and Industry,
100 S. Fourth Street, Suite 1000                  Commonwealth of Pennsylvania)
St. Louis, MO 63102                               Attn: Deb Secrest
                                                  Office of Unemployment Compensation Tax
FIRST CLASS MAIL                                  Services (UCTS), Commonwealth of
(Attorney for Creditor, St. Michael               Pennsylvania, Department of Labor and
Investments)                                      Industry
Phillip G. Vermont, Esquire                       Collections Support Unit
Randick O'Dea & Tooliatos, LLP                    651 Boas Street, Room 702
5000 Hopyard Road, Suite 225                      Harrisburg, PA 17121
Pleasanton, CA 94588
                                                  FIRST CLASS MAIL
FIRST CLASS MAIL                                  c/o TN Attorney General's Office,
(Attorney for Simon Property Group, Inc.          Bankruptcy Division
and its Related Entities)                         TN Dept of Revenue
Attn: Ronald M. Tucker, Esquire                   PO Box 20207
Simon Property Group, LP                          Nashville, TN 37202-0207
225 W. Washington Street
Indianapolis, IN 46204




DOCS_DE:220749.1 31270/001
               Case 18-11736-BLS   Doc 674-4   Filed 04/03/19   Page 9 of 9




FOREIGN FIRST CLASS
(Interested Party)
IBM Corporation
International Business Machines
Corporation
Attn Marie-Josee Dube
275 Viger East
Montreal, QC H2X 3R7
Canada




DOCS_DE:220749.1 31270/001
